DETAILED ACTION
Claims 1-5 and 7-9 have been cancelled and claims 6 and 10 are pending.
This action is in response to the amendment filed 11/24/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
				Response to Arguments
Applicant’s arguments filed 11/24/2021, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.  
Applicant’s arguments with respect to claim(s) 6 and 10 have been considered but are moot because the new ground of rejection, further in view of Johnson, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment necessitated the new grounds for rejection, and therefore, the action is made Non-Final.
Specification
The amendment filed 11/24/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 6 recites that “a length of the flat part is equal to or greater than 1.0 mm and less than 1.8 mm”, is considered as new matter that is not found in the originally filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Applicant’s amendment overcomes the prior objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites that “a length of the flat part is equal to or greater than 1.0 mm and less than 1.8 mm”, is considered as new matter that is not found in the originally 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites that “a length of the flat part is equal to or greater than 1.0 mm and less than 1.8 mm”, although the limitations are understood, it is unclear as to how the length can fall within such range since there is no clear support for the range itself.
Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjea (US 3677362) in view of Ebinger (US 6460561) and further in view of Johnson (US 20020027212).
Regarding claim 6, Chatterjea discloses a device (37, see Fig. 6, left bottom corner) comprising: a cylinder (90); a first piston (91) that slides into the cylinder; a spring (un-numbered at both ends of 91) that applies a biasing force to the piston; a plurality of piston valves (91a,91b) disposed on the first piston; and a plurality of chambers (7 chambers are shown within 90) that are formed by the piston valves, wherein the control oil is supplied to and drained from the plurality of chambers, and a sliding surface (at the outer diameter of the lands at 91a,b) of each of the piston valves to control oil in a corresponding one of the chambers to another one of the chambers that is adjacent to the corresponding chamber in an axis direction,
the plurality of piston valves includes: a first piston valve (left 91a) disposed on a first end side of the first piston in the axis direction; a second piston valve (right 91a) disposed on a second end side of the first piston in the axis direction; and a third piston valve (91b) between the first piston valve and the second piston valve, and a length of the third piston valve in the axis direction is shorter than a length of the first piston valve and a length of the second piston valve in the axis direction (as shown in Figure 6).

Chatterjea is silent to having that the sliding surface(s) of each of the piston valves has a spiral groove to leak the control oil in a corresponding one of the chambers, and the spiral groove has an arc cross section when cut along a cutting surface intersecting an extending direction of the spiral groove, 
 	a pitch of the spiral groove is 3mm, 
 	a depth of the spiral groove is greater than 0.6 mm and less than or equal to 1.0 mm, in a cross section of the spiral groove that is cut along the cutting surface, adjacent arc cross sections of the spiral groove are connected by a flat part, and 
 	a length of the flat part is equal to or greater than 1.0mm and less than 1.8mm.

 	Firstly, Ebinger teaches the use of a spool having spiral grooves (10) on the land of the spool (see Fig. 3) with a depth of the groove is greater than 0.6 mm and less than or equal to 1.0 mm (col.8, lns. 55-60). The spiral groove is considered as having an arc cross section (the arc cross section being an inherent tool radius, not shown in the intersecting corners of the “square groove”, as is old and well known in the art, as evidenced by US 2010/0027122, para.044 tool “T” having the arc “R1”, see Fig. 4a, the tool leaving a radius after cutting the groove, as is old and well known in the art of making metal valve components) when cut along a cutting surface intersecting an extending direction of the spiral groove, adjacent arc cross sections of the spiral groove are connected by a flat part.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a spiral groove as taught by Ebinger onto the device of Chatterjea to have the sliding surfaces of each of the piston 

 	Secondly, Ebinger discloses that groove depth and pitch are parameters that effect forces and speed between the fluid and slider, however, Chatterjea and Ebinger are silent to having a pitch of the spiral groove is 3mm, and a length of the flat part is equal to or greater than 1.0mm and less than 1.8mm.

 	Johnson teaches the use of a radius spiral groove (44a, Fig. 9a) having a flat 42, where the pitch of the spiral grooves, the number of turns comprising the spiral and pitch are relative to the cross-sectional area of the groove are all variables that can be used by the skilled man of the art to achieve his required throughput and required modulation characteristics (para.0019).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch of a spiral groove and length of the flat part as taught by Johnson for the combined device of Chatterjea and Ebinger to have, a pitch of the spiral groove is 3mm, and a length of the flat part is equal 

 	With regard to the preamble directed to “an emergency shut-off device that shuts off supply of control oil to a trip-and-throttle valve of a steam turbine and closes the trip-and-throttle valve in an emergency”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 6 does not rely on the preamble for completeness.
	
	Regarding claim 10, Chatterjea discloses, as best understood, regarding the 112 rejection above, a second piston (103 within 89), wherein, when the second piston moves from a normal position during normal operation to an emergency position, the first piston moves from a normal position during normal operation to an emergency position in an interlocked fashion, and wherein the plurality of chambers includes: 
a movement chamber (the chamber within 89 surrounding 111) that is formed by the piston valve of the second piston, and drains the control oil during the emergency to move the second piston from the normal position to the emergency position; and 
a trip-and-throttle valve chamber (the chamber between 91b and right 91a lands including the small diameter of the spool between them) that is formed by the piston valve of the first piston, supplies the control oil (at 93) to the trip-and-throttle valve when the first piston is at the normal position, and drains the control oil from the trip-and- throttle valve when the first piston is in the emergency position.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjea (US 3677362), Ebinger (US 6460561) in view of Michau et al. (US 6581902) and further in view of Johnson (US 20020027212).
Regarding claim 6, Chatterjea discloses a device (37, see Fig. 6, left bottom corner) comprising: a cylinder (90); a first piston (91) that slides into the cylinder; a spring (un-numbered at both ends of 91) that applies a biasing force to the piston; a plurality of piston valves (91a,91b) disposed on the first piston; and a plurality of chambers (7 chambers are shown within 90) that are formed by the piston valves, wherein the control oil is supplied to and drained from the plurality of chambers, and a sliding surface (at the outer diameter of the lands at 91a,b) of each of the piston valves to control oil in a corresponding one of the chambers to another one of the chambers that is adjacent to the corresponding chamber in an axis direction,
the plurality of piston valves includes: a first piston valve (left 91a) disposed on a first end side of the first piston in the axis direction; a second piston valve (right 91a) disposed on a second end side of the first piston in the axis direction; and a third piston valve (91b) between the first piston valve and the second piston valve, and a length of the third piston valve in the axis direction is shorter than a length of the first piston valve and a length of the second piston valve in the axis direction (as shown in Figure 6).
 	Chatterjea is silent to having that the sliding surface(s) of each of the piston valves has a spiral groove to leak the control oil in a corresponding one of the chambers, and has an arc cross section when cut along a surface intersecting an 
 	Firstly, Ebinger teaches the use of a spool having spiral grooves (10) on the land of the spool (see Fig. 3) with a depth of the groove is greater than 0.6 mm and less than or equal to 1.0 mm (col.5, lns. 55-60). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a spiral groove as taught by Ebinger onto the device of Chatterjea to have the sliding surfaces of each of the piston valves having a spiral groove to leak the control oil in a corresponding one of the chambers, and the spiral groove has an arc cross section when cut along a cutting surface intersecting an extending direction of the spiral groove, and a depth of the spiral groove is greater than 0.6 mm and less than or equal to 1.0 mm, in a cross section of the spiral groove that is cut along the cutting surface, adjacent arc cross sections of the spiral groove are connected by a flat part,  for the purpose of eliminating or reducing the hysteresis phenomena to reduce noise caused by pressure vibrations and thereby reduce wear on the valve (Ebinger, col. 2, lns. 16-28 and col. 5, lns. 63- col. 6, ln. 37).

 	Secondly, Michau et al. teaches the use of a groove having an arc cross section (figures 1-4, groove 20 is arc shaped) when cut along a surface intersecting an extending direction.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an arc cross section groove shape as taught by Michau et al. for the square type shape groove of Ebinger in the 
 	Furthermore, it has been found that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.
 	Thirdly, Ebinger discloses that groove depth and pitch are parameters that effect forces and speed between the fluid and slider, however, Chatterjea, Ebinger and Michau are silent to having a pitch of the spiral groove is 3mm, and a length of the flat part is equal to or greater than 1.0mm and less than 1.8mm.
 	Johnson teaches the use of a radius spiral groove (44a, Fig. 9a) having a flat 42, where the pitch of the spiral grooves, the number of turns comprising the spiral and pitch are relative to the cross-sectional area of the groove are all variables that can be used by the skilled man of the art to achieve his required throughput and required modulation characteristics (para.0019).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch of a spiral groove and length of the flat part as taught by Johnson for the combined device of Chatterjea, Ebinger and Michau to have, a pitch of the spiral groove is 3mm, and a length of the flat part is equal to or greater than 1.0mm and less than 1.8mm, for the purpose of having greater self-cleaning properties (Johnson para. 0021)  to provide an improved control 
 	With regard to the preamble directed to “an emergency shut-off device that shuts off supply of control oil to a trip-and-throttle valve of a steam turbine and closes the trip-and-throttle valve in an emergency”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 6 does not rely on the preamble for completeness.
	
	Regarding claim 10, Chatterjea discloses a second piston (103 within 89), wherein, when the second piston moves from a normal position during normal operation to an emergency position, the first piston moves from a normal position during normal operation to an emergency position in an interlocked fashion, and wherein the plurality of chambers includes: 
 	a movement chamber (the chamber within 89 surrounding 111) that is formed by the piston valve of the second piston, and drains the control oil during the emergency to move the second piston from the normal position to the emergency position; and 
a trip-and-throttle valve chamber (the chamber between 91b and right 91a lands including the small diameter of the spool between them) that is formed by the piston valve of the first piston, supplies the control oil (at 93) to the trip-and-throttle valve when the first piston is at the normal position, and drains the control oil from the trip-and- throttle valve when the first piston is in the emergency position.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753